FILED
                            NOT FOR PUBLICATION                               MAR 14 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-50101

               Plaintiff - Appellee,              D.C. No. 5:09-cr-00111-VAP

  v.
                                                  MEMORANDUM *
EFREN RIVERA TREJO,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                    Virginia A. Phillips, District Judge, Presiding

                              Submitted March 8, 2011 **

Before:        FARRIS, LEAVY, and BYBEE, Circuit Judges.

       Efren Rivera Trejo appeals from the 60-month sentence imposed following

his guilty-plea conviction for being an illegal alien found in the United States after

deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Trejo contends that the district court procedurally erred by relying on a

clearly erroneous fact at sentencing. Specifically, he contends that the district

court sentenced him based on the mistaken belief that his inheritance was not

guaranteed. This contention is belied by the record. See United States v. Ressam,

629 F.3d 793, 825 (9th Cir. 2010) (a finding of fact is clearly erroneous if we have

a definite and firm conviction that a mistake has been committed); see also Gall v.

United States, 552 U.S. 38, 51 (2007) (a district court commits procedural error by

“selecting a sentence based on clearly erroneous facts”).

      He further contends that his below-Guideline sentence is substantively

unreasonable. The record reflects that the sentence imposed is substantively

reasonable in light of the totality of the circumstances and the factors set forth in

18 U.S.C. § 3553(a). See Gall, 552 U.S. at 51-52.

      AFFIRMED.




                                                                                 10-50101